                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JOSHUA LEE McGIBONEY,
                                              Case No. 1:16-cv-00150-REB
                      Petitioner,
                                              JUDGMENT
        v.

 KEITH YORDY, Warden of the Idaho
 State Correctional Institution,

                      Respondent.


       In accordance with the Memorandum Decision and Order filed on this date, IT IS

ORDERED, ADJUDGED, and DECREED that the Petition for Writ of Habeas Corpus is

DISMISSED with prejudice, and judgment is entered in favor of Respondent. In addition,

this case is hereby ordered closed.



                                              DATED: March 26, 2019

                                              _________________________
                                              Ronald E. Bush
                                              Chief U.S. Magistrate Judge
